Citation Nr: 0014573	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
open a claim of entitlement to service connection for a left 
knee disorder.  

2.  Service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from January 1948 to 
May 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 1998 and December 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In the October 1998 rating action, the RO 
denied the veteran's application to reopen a claim of 
entitlement to service connection for a left knee disorder 
based on the fact that new and material evidence had not been 
submitted.  In the December 1998 rating action, the RO denied 
a claim for service connection for right knee disorder.  


FINDINGS OF FACT

1.  In a February 1972 rating action, the RO denied service 
connection for a left knee disorder and notified the veteran 
of that determination.  

2.  The veteran did not appeal the February 1972 rating 
action and that determination became final.  

3.  Evidence received since the February 1972 rating decision 
consists, in part, of a private medical opinion dated in 
March 1999 which was not previously considered and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

4.  The claim for service connection for a left knee disorder 
is plausible.  

5.  The claim for service connection for a right knee 
disorder is plausible.  





CONCLUSIONS OF LAW

1. The evidence received since the RO's February 1972 rating 
decision is new and material and the claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).   

2.  The claim for service connection for a left knee disorder 
is well grounded.  38 U.S.C.A § 5107(a) (West 1991).

3.  The claim for service connection for a right knee 
disorder is well grounded. 38 U.S.C.A § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left knee

In a February 1972 rating action, the RO denied service 
connection for a left knee disorder.  The RO essentially 
determined that the evidence did not establish that the 
veteran's left knee disability, shown to have existed prior 
to service, was caused or aggravated by service.  

The evidence that was considered at the time of the February 
1972 rating action included the veteran's service medical 
records.  An entrance examination dated in January 1948 
revealed a fracture of the left patella, not considered 
disabling.  During a period when the veteran was being 
treated for a right knee injury, in September 1948, X-rays of 
the left knee showed no bone pathology.  X-rays of the left 
knee dated in October 1951 revealed a diagnosis of bilateral 
osteochondritis dissecans of the knees.  Service medical 
records dated from October 1950 to February 1955 reflect that 
the veteran reported injuring the left knee as a civilian and 
that the veteran was seen for left knee pain.  Clinical 
findings showed that the knee was unstable, stiff, and 
swollen.  At the time of the separation examination, in May 
1955, the veteran complained of "trick" or locked knee; 
examination of the lower extremities was reported to be 
normal.

The RO also considered the report of a VA compensation and 
pension examination (examination) dated in January 1972.  At 
that time, the veteran related that he injured the left knee 
in 1948 while in Korea, and that he had been hospitalized for 
6 weeks.  X-rays of the left knee dated in January 1972 
revealed moderate arthritic change with narrowing of the 
inner half of the joint space.  At the conclusion of an 
examination of the left knee, the examiner entered a 
diagnosis of left knee injury with traumatic arthritis 
moderate, post operative removal of loose body and medial 
meniscus.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  
Thus, the Board notes that the February 1972 RO decision, 
which denied the veteran's claim for service connection for a 
left knee disability, is final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that the recent decision of the Federal Circuit 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required 
the replacement of the two-step Manio test with a three-step 
test.  Under the new Elkins test, the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the adjudicator may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  See also Winters v. West 12 
Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis, or, 
in this case, since the RO's May 1984 decision.  Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  

The evidence submitted since the February 1972 rating action 
consists of duplicates of the veteran's service medical 
records, several VA medical records dated from 1972 to 1999 
some of which are duplicates of those previously considered 
by the RO, and private medical records dated from 1983 to 
1999 reflecting treatment for a left knee disorder.  Notably, 
the evidence includes a statement dated in March 1999 of 
Terry O. Miller, M.D., wherein the doctor stated that the 
veteran's current knee disability was probably caused by the 
original service related injury.  Evidence is presumed 
credible for new and material evidence purposes.  Justus v. 
Principi, supra.  Accordingly, Dr. Miller's statement is new 
and material and the veteran's claim for service connection 
for a left knee disorder is reopened.  

Here, the Board has considered whether the veteran's 
procedural rights have been violated by the Board's 
consideration of the veteran's claims regarding the left knee 
in light of the Court of Appeals decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  As reflected in the 
statement of the case, the RO considered the law relative to 
new and material evidence as it existed prior to the decision 
of Hodge.  The veteran was, thus, not afforded the right to 
notice, a hearing and to submit evidence relative to the 
change in law as set forth in the recent Court of Appeals 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board, however, concludes that the veteran's procedural 
rights were not abridged in light of the fact that the Board 
granted the veteran's application to reopen his claims for 
service connection for a left knee disorder.  

Having reopened the veteran's claim for service connection 
for a left knee disability, the Board must next determine 
whether the claim is well grounded.  Elkins v. West, supra.  
A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

In order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In this matter, the evidence shows that the veteran had a 
left knee disorder prior to service and that he was treated 
for left knee complications during service.  In that the 
record includes Dr. Miller's March 1999 opinion suggesting 
that the veteran's left knee disability is related service, 
the Board finds that the claim is well grounded.  

For the reasons set forth in the Remand portion of this 
decision, this matter requires further development.  

Right knee

With respect to the claim for service connection for a right 
knee disorder, the Board must also determine whether the 
claim is well grounded.  38 U.S.C.A. § 5107.  

In that connection, service medical records show that the 
veteran was seen and treated for a right knee injury from 
1948 to 1955.  Various diagnoses were rendered, including 
osteochondritis dissecans and sprain (revised from a 
diagnosis of synovitis).  The current medical evidence 
establishes that the veteran has a right knee disability.  
Moreover, the record includes the March 1999 statement of Dr. 
Terry Miller as noted previously who indicated that the 
veteran's status post total knee replacements were probably 
secondary to an original service related injury.  

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for a right knee disability is 
well grounded.  However, for reasons set forth in the Remand 
portion of this decision, further development is required.  
38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left knee 
disorder, and the appeal to this extent is granted.  

As evidence of a well grounded claim for service connection 
for a left knee disorder has been submitted, the appeal is 
allowed to this extent.  

As evidence of a well grounded claim for service connection 
for a right knee disorder has been submitted, the appeal is 
allowed to this extent.  


REMAND

In that the claims for service connection for left and right 
disabilities are well grounded, the Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  

In that connection, the evidence shows that the veteran had a 
left knee disability prior to service as evidenced by the 
report of a January 1948 entrance examination which reflected 
a diagnosis of fracture of the left patella and an entry 
dated in October 1950 which provided that the veteran had 
injured the left knee in civilian life.  The Board notes, 
however, that veteran's pre service medical records with 
respect to the left knee injury have not been requested and 
may helpful in this matter.  

With respect to the left and right knee disabilities, the 
Board points out that the basis of Dr. Miller's March 1999 
opinion is not clear in that doctor did not indicate whether 
he reviewed the veteran's claims file prior to rendering the 
opinion.  In addition, Dr. Miller's own clinical records, 
compiled at the time the veteran underwent his knee 
replacements in 1983 and 1984, make no mention of inservice 
knee injuries, but rather a history of severe osteoarthritis, 
with onset 2 to 3 years earlier.  However, other medical 
evidence dated in 1971 reflected a diagnosis of arthritis in 
the left knee at that time.  It is noted that the veteran, 
during initial VA examination in 1972, stated that he had 
been hospitalized in service for injury to the "left" knee 
(actually it was his right knee), but started experiencing 
symptoms post-service in 1970.  

Therefore, the Board is of the view that a VA examination 
including an opinion as to the etiology of the veteran's 
bilateral knee disability would be helpful in an equitable 
disposition of this matter.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims, 
including copies of medical records 
pertaining to a left knee injury prior to 
service, if available.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The veteran should be asked whether 
he is or ever has been in receipt of 
Social Security disability benefits or 
workers' compensation benefits, on 
account of his bilateral knee disorder 
and, if so, efforts to secure the records 
which were the basis of such award should 
be undertaken.  

3.  The veteran's physician, Dr. Miller, 
should be asked to provide the basis for 
his statement that the veteran's knee 
replacements were the result of inservice 
injury, to include any medical records he 
has to support such etiology.  

4.  After the above mentioned items are 
secured, the RO should again review the 
record and then consider whether to 
request a VA examination or, 
alternatively, a medical opinion to 
answer the question of whether a 
relationship exists between the pre-
service fracture of the left patella, and 
sprain of the right knee and 
osteochondritis dissecans, right and left 
knees, shown in service and any post-
service manifestations of knee 
impairment.  The claims folder and a copy 
of this Remand should be available to the 
examiner for review prior to the 
examination, and in view of the 
conflicting history, careful study of the 
claims folder is requested.  All 
indicated studies should be performed.  
It is requested that the examiner support 
his or her opinion with adequate 
reasoning.  

5.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the report of the 
examination, if performed, contains all 
requested information.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claim for service 
connection for a left knee disability and 
for a right knee disability on a de novo 
basis, weighing all the evidence, both 
positive and negative, and assessing the 
credibility of such evidence.  

7.  If the decision remains adverse to 
the veteran, a Supplemental Statement of 
the Case on all issues in appellate 
status should be issued and the veteran 
and his representative provided with an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



